869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger NAIL, Floyd Chambers, Plaintiffs-Appellees,v.Dennis PATRICK, Defendant-Appellant.
No. 88-5520.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

Before RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*
PER CURIAM.


1
Defendant appeals from the final judgment in favor of plaintiffs, rendered by the district court after a bench trial.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the factual findings of the district court are clearly erroneous or that the judgment is contrary to law.  Accordingly, the judgment of the district court is AFFIRMED upon the reasoning set forth in the district court's decision and order of February 1, 1988, as modified by the court's order of April 8, 1988.



*
 The Honorable Robert Holmes Bell, United States District Court for the Western District of Michigan, sitting by designation